Citation Nr: 1103262	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  04-41 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include Osgood-Schlatter disease of the right 
knee.        

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to Osgood-
Schlatter disease of the right knee.  

3.  Entitlement to service connection for depression, as 
secondary to Osgood-Schlatter disease of the right knee and/or 
degenerative disc disease of the lumbar spine.      


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida.  

In January 2006, September 2008, and July 2010, the Board 
remanded this case for additional development.  The requested 
development has been completed and the case is ready for 
appellate consideration.                 

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2007.  A copy of the 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that Osgood-Schlatter 
disease of the right knee pre-existed service.  

2.  The pre-existing Osgood-Schlatter disease of the right knee 
did not increase in severity during service.  

3.  The medical evidence does not show a right knee disability, 
other than Osgood-Schlatter disease of the right knee, during 
service or for many years thereafter; there is a preponderance of 
evidence against a nexus between a current diagnosis of a right 
knee disability, to include degenerative joint disease of the 
right knee, and any incident of service.    

4.  The medical evidence does not show degenerative disc disease 
of the lumbar spine during service or for many years thereafter; 
there is a preponderance of evidence against a nexus between the 
Veteran's currently diagnosed degenerative disc disease of the 
lumbar spine, and any incident of service.  

5.  As service connection for Osgood-Schlatter disease of the 
right knee has not been established, there is no legal basis for 
a grant of service connection for degenerative disc disease of 
the lumbar spine and depression, as secondary to Osgood-Schlatter 
disease of the right knee.  

6.  As service connection for degenerative disc disease of the 
lumbar spine has not been established, there is no legal basis 
for a grant of service connection for depression as secondary to 
degenerative disc disease of the lumbar spine.     


CONCLUSIONS OF LAW

1.  The Veteran's Osgood-Schlatter disease of the right knee 
clearly and unmistakably pre-existed active service and clearly 
and unmistakably was not aggravated during active service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); 
VAOPGCPREC 3- 2003; Wagner v. Principi, 370 F.3d 1089, 1096 
(2004).

2.  A right knee disability (other than Osgood-Schlatter disease 
of the right knee), to include degenerative joint disease of the 
right knee, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.316 (2010).    

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.316 (2010).  

4.  The claim for service connection for degenerative disc 
disease of the lumbar spine, as secondary to Osgood-Schlatter 
disease of the right knee, is without legal merit.  38 C.F.R. § 
3.310 (2010).

5.  The claim for service connection for depression, as secondary 
to Osgood-Schlatter disease of the right knee and/or degenerative 
disc disease of the lumbar spine, is without legal merit.  38 
C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the December 
2003, May 2006, September 2006, and November 2008 letters sent to 
the Veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

The Board finds that VA has met these duties with regard to the 
claims adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
December 2003, May 2006, September 2006, and November 2008 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the 
Veteran received notice of the evidence needed to substantiate 
his claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the May 2006, September 2006, and November 
2008 letters also informed the Veteran about how VA determines 
effective dates and disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in December 2003, prior to the 
appealed from rating decision, along with the subsequent notice 
provided in May 2006, September 2006, and November 2008, after 
the decision that is the subject of this appeal.  Despite any 
timing deficiency, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  In this regard, the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claims for service connection for Osgood-Schlatter 
disease of the right knee; a right knee disability (other than 
Osgood-Schlatter disease of the right knee), to include 
degenerative joint disease of the right knee; and degenerative 
disc disease of the lumbar spine.  The Board also finds that 
given that service connection is not in effect for Osgood-
Schlatter disease of the right knee, the Veteran's secondary 
claims for service connection for degenerative disc disease of 
the lumbar spine and depression have no legal merit.  In 
addition, given that service connection is not in effect for 
degenerative disc disease of the lumbar spine, the Veteran's 
claim for secondary service connection for depression has no 
legal merit.  Therefore, in light of the above, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.        


Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, a review of the 
claims file indicates that the Veteran was found to be eligible 
for the receipt of disability payments from the Social Security 
Administration (SSA) in August 2006, and the records from the SSA 
in connection with the decision to award the Veteran benefits 
have been included in the claims file.  

With respect to an examination, the Veteran underwent VA 
examinations in December 2009 and September 2010, which were 
pertinent to his claim for service connection for a right knee 
disability, to include Osgood-Schlatter disease of the right 
knee, and addressed the pertinent questions.  As explained 
further below, in the September 2010 VA examination, the examiner 
opined that the Veteran's pre-existing Osgood-Schlatter disease 
was not aggravated during his period of active service.  The 
examiner also opined that the Veteran's current right knee 
disability, to include right knee arthritis, was not related to 
his period of active service.  The examiner provided rationales 
for his opinions that were consistent with the record.  In 
addition, as service connection is not in effect for Osgood-
Schlatter disease of the right knee, any claim for service 
connection for degenerative disc disease of the lumbar spine 
and/or depression secondary to the aforementioned disability must 
be denied as a matter of law.  Moreover, as service connection is 
not in effect for degenerative disc disease of the lumbar spine, 
any claim for service connection for depression secondary to the 
aforementioned disability must be denied as a matter of law.  
With respect to the Veteran's claim for service connection for 
degenerative disc disease of the lumbar spine on a direct basis, 
the Board recognizes that the Veteran did not receive a VA 
examination for the purposes of deciding this claim.  However, 
the Board finds that a VA examination is not necessary to decide 
the aforementioned claim, as the standards of the Court's recent 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have 
not been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id. at 81.  In this case, there is 
no persuasive evidence that the Veteran's currently diagnosed 
degenerative disc disease of the lumbar spine is related to his 
period of active service.  

In light of the above, the Board finds that the medical evidence 
of record is sufficient to resolve this appeal; the VA has no 
further duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the 
VA fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.







II.  Pertinent Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Certain chronic disabilities, to include arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  38 C.F.R. 
§ 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection may also be established on a secondary basis 
for a disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by a service-connected disability or (b) aggravated by 
a service- connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).  The Court has held that, when 
aggravation of a veteran's non-service-connected disability is 
proximately due to or the result of a service-connected disease 
or injury, it too shall be service-connected, at least to the 
extent of the aggravation.  Allen, 7 Vet. App. at 439.

In evaluating a claim for aggravation of a preexisting disorder 
during service, the Board must first determine that the disorder 
preexisted service.  When no preexisting disorder is noted upon 
entry into service, the veteran is presumed to have been sound 
upon entry and the presumption of soundness arises.  38 U.S.C.A. 
§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
However, if a preexisting disorder is noted upon entry into 
service, the veteran cannot claim service connection for that 
disorder, but the veteran may bring a claim for service-connected 
aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  The pertinent VA regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports."  38 C.F.R. § 
3.304(b).

If a veteran is found to have had a preexisting disability and 
there is an increase in that disability during service, 38 
U.S.C.A. § 1153 provides that a preexisting injury or disease 
will be presumed to have been aggravated during service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  However, aggravation 
will not be conceded where there was no increase in severity of 
the disability during service, based on all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.

An increase in severity must be shown through independent medical 
evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no 
evidence of injury, complaints, or treatment of the preexisting 
disability in service, an increase in severity has not been 
shown. However, should such increase be established, aggravation 
is presumed to be the result of service, unless rebutted by clear 
and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner; see also 
VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  A claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the rebuttal standard attaches.  Cotant v. Principi, 17 
Vet. App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent. Recurrence or 
temporary flare-ups of symptoms do not constitute an increase in 
severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 
2002); see Jensen v. Brown, 4 Vet. App. 304, 306- 307 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).


III.  Right Knee Disability

A.  Factual Background   

The Veteran's service treatment records show that in June 1973, 
he underwent an enlistment examination.  At that time, the 
Veteran's lower extremities were clinically evaluated as 
"normal."  From November 1973 to December 1974, the Veteran was 
seen on multiple occasions for right knee complaints.  Prominence 
of the tibial tubercle with tenderness over the anterior tibial 
area was noted on several of these visits.  In November 1973, an 
x-ray was taken of the Veteran's right knee which was reported to 
show fragmentation of and soft tissue prominence over the tibial 
tubercle.  The possibility of Osgood-Schlatter disease was noted.  
In September 1974, the Veteran sought treatment after injuring 
his right knee while running three or four days prior to the 
visit.  Following the physical examination, he was diagnosed with 
a contusion and nonunion of tibial tubercle fragment.  The 
treatment involved no kneeling, squatting, or crawling for three 
weeks.  In an October 1974 evaluation, it was reported that the 
Veteran had mild prominence of the tibial tubercle without 
swelling, warmth, or effusion.  The Veteran had full range of 
motion and no instability or patellar crepitus was noted.  At 
that time, an x-ray was taken of the Veteran's right knee which 
was interpreted as showing nonunion of the tibial tubercle.  In 
December 1974, it was noted that the Veteran had probable old 
Osgood-Schlatter disease.  In September 1975, the Veteran 
underwent a separation examination.  At that time, in response to 
the question as to whether he had ever had or if he currently had 
a "trick" or locked knee, the Veteran responded "no."  The 
Veteran's lower extremities were clinically evaluated as 
"normal."          

In April 1978, the Veteran underwent a VA examination.  At that 
time, examination of the musculoskeletal system revealed no 
abnormal findings.      

In June 1982, the Veteran filed his initial claim for service 
connection for a right knee disability.  

VA Medical Center (VAMC) outpatient treatment records, dated from 
June 1982 to November 1983, show that in June 1982, the Veteran 
was treated for right knee pain.  At that time, he gave a history 
of right knee trauma in 1973, with subsequent weakness of the 
right leg.  Examination of the extremities showed normal 
functioning knees with no limitation of motion.  The impression 
was of history of internal derangement of the right knee.  The 
records reflect that in August 1982, the Veteran was once again 
treated for right knee pain with a history of a 1973 right knee 
injury.  The diagnosis was osteoarthritis of the right knee, 
status post trauma 1973.     

In December 1993, the Veteran underwent a VA examination.  At 
that time, he stated that during service, he fell down with 
trauma to his right knee.  The physical examination showed that 
the Veteran had prominent anterior tibial tubercle.  The 
diagnosis was Osgood-Schlatter disease secondary to trauma in the 
adulthood.  The Veteran had x-rays taken of his right knee in 
conjunction with the examination and the x-rays were reported to 
show moderate narrowing of the knee joint spaces.  There were no 
obvious acute fractures or dislocations seen.       

VAMC outpatient treatment records reflect that in November 2003, 
the Veteran had x-rays taken of his right knee.  The x-rays were 
interpreted as showing degenerative changes of the knee.  The 
records also show that in October 2004, the Veteran had a 
magnetic resonance imaging (MRI) taken of his right knee.  The 
MRI was reported to show possible anterior cruciate ligament 
(ACL) partial tear; patellar tendon partial tear or degeneration; 
lateral collateral ligament partial tear; lateral meniscus 
posterior horn partial tear; and chondromalacia patellae.  

In a private medical statement from M.B., M.D., dated in June 
2005, Dr. B. stated that he had treated the Veteran for right 
knee pathology which included osteoarthritis, bilateral 
chondromalacia, and the partial tears of several ligaments.  Dr. 
B. opined that the condition of the Veteran's right knee 
pathology "can be greatly related" to a previous old trauma in 
1974.    

VAMC outpatient treatment records show that in April 2006, the 
Veteran was diagnosed with a torn medial meniscus of the right 
knee.  He subsequently underwent a right knee arthroscopy with 
debridement.       

In March 2007, the Veteran testified at a Travel Board hearing.  
At that time, he stated that during basic training, he fell and 
injured his right knee.  He indicated that he subsequently 
developed chronic right knee pain.      

In July 2008, the RO received VAMC outpatient treatment records, 
dated from September 2003 to July 2008, which showed intermittent 
treatment for the Veteran's right knee disability.  The records 
reflect that in August 2004, the Veteran sought treatment for 
complaints of right knee pain.  According to the Veteran, his 
symptoms started after he fell during basic training in 1974 and 
was diagnosed with Osgood Schlatter disease.  He indicated that 
after he injured his right knee, he developed chronic right knee 
pain.  The examiner noted that x-rays of the knees revealed 
moderate degenerative changes.  The diagnoses were old Osgood-
Schlatter disease and possible tear of the ACL.  The records also 
show that in August 2006, the Veteran once again had x-rays taken 
of his right knee.  The x-rays were reported to show degenerative 
changes.  There was also bony density adjacent to the tibial 
tubercle, with new soft tissue swelling anterior to the tibial 
tubercle which may be due to Osgood-Schlatter disease.         

Private medical records, dated from November 2008 to October 
2009, show intermittent treatment for the Veteran's right knee 
disability.  

In December 2008, the RO received a copy of a decision from the 
SSA, dated in August 2006, and copies of the medical records upon 
which the SSA decision was based.  The RO also received SSA 
Disability Determination and Transmittal Reports.  In the August 
2006 decision, the SSA determined that the Veteran was disabled 
under the Social Security Act and was thereby entitled to Social 
Security disability benefits.  The SSA noted that the Veteran had 
numerous disabilities, including degenerative joint disease of 
the right knee related to an injury from the 1970's.  The SSA 
Disability Determination and Transmittal Report shows that the 
Veteran was awarded SSA disability benefits for the residuals of 
right knee surgery (primary diagnosis), and affective mood 
disorder (secondary diagnosis).

In a private medical statement from Dr. M.B., received in 
December 2008, Dr. B. stated that the Veteran had a history of a 
right knee trauma in approximately 1973, and that since that 
time, he had experienced right knee pain.  Dr. B. indicated that 
at present, the Veteran was still symptomatic.  He noted that the 
Veteran also had a history of a meniscus tear in the right knee 
with subsequent arthroscopy.   Dr. B. opined that he "could 
say" that the Veteran hurt his right knee in 1973 while he was 
in the military, and with time, the right knee became worse.  
According to Dr. B., the Veteran was still symptomatic.         

A VA examination was conducted in December 2009.  At that time, 
the examiner stated that he had reviewed the Veteran's claims 
files.  The Veteran reported that while he was in the military, 
he injured his right knee and subsequently developed chronic 
right knee pain.  He indicated that the pain became progressively 
worse over the years.  According to the examiner, x-rays taken in 
August 2006 of the Veteran's right knee showed mild 
tricompartmental arthritis.  Following the physical examination 
and a review of the x-rays, the examiner diagnosed the Veteran 
with mild degenerative joint disease of the right knee.  The 
examiner opined that it was less likely as not (less than 50/50 
probability) that the Veteran's degenerative joint disease of the 
right knee was caused by or a result of his military service.  
The examiner stated that the Veteran's current right knee 
arthritis was consistent with normal age-related degenerative 
changes.  According to the examiner, Osgood-Schlatter disease 
would not likely result in degenerative changes in the articular 
surface of the knee joint.  Thus, the Veteran's right knee 
arthritis did not appear to be an aggravation of the Osgood-
Schlatter disease.   

In September 2010, the Veteran underwent a VA examination.  At 
that time, the examiner stated that he had reviewed the claims 
files.  The Veteran indicated that ever since his in-service 
right knee injury, he had experienced problems with his right 
knee, including chronic pain.  At present, the Veteran wore a 
brace on his right knee.  The examiner noted that the Veteran had 
bumps consistent with Osgood-Schlatter disease.  The examiner 
also reported that previous x-rays of the Veteran's right knee 
showed degenerative changes.  He further stated that the April 
2006 VA right knee arthroscopy report did not document clinically 
significant intra-articular knee pathology.  

Following the physical examination, in regard to a diagnosis, the 
examiner indicated that there was insufficient evidence to 
warrant the diagnosis of an acute or chronic right knee disorder 
or residuals thereof.  The examiner also stated that he was 
unable to identify evidence that would support a nexus between 
the Veteran's active military service and his current right knee 
condition.  In regard to a rationale for his opinion, the 
examiner indicated that the Veteran's history of a fall and 
direct injury to the flexed knee in 1973 was consistent with a 
right knee contusion and did not cause an internal derangement of 
the Veteran's right knee.  That was confirmed by the absence of 
right knee arthroscopic findings in April 2006 that would be 
deemed to be consistent with a clinically significant internal 
derangement.  The right knee MRI results reported in October 2004 
were non-concordant with the findings at the time of the right 
knee arthroscopy, as those MRI findings were not identified at 
the time of the April 2006 right knee arthroscopy.  The reported 
right knee MRI findings in October 2004 lacked clinical 
correlation with the right knee arthroscopic findings in April 
2006.  The examiner opined that it was coincidental that the 
direct injury to the Veteran's right knee involved the area of 
the Veteran's tibial tuberosity.  The current examination of the 
Veteran's right knee did not identify any tenderness to palpation 
of the tibial tuberosity or distal patellar ligament, which 
absence of those clinical findings supported an opinion that a 
residual of the Veteran's right knee Osgood-Schlatter disease was 
not the cause or resulted in the Veteran's current right knee 
condition.  According to the examiner, the radiologist's report 
of August 2006 right knee radiographs included description of 
fragmentation of the tibial tuberosity often seen as residual 
radiographic findings in patients with juvenile Osgood-Schlatter 
disease.  However, that radiographic finding was not deemed to be 
clinically significant or relevant in the Veteran's case.  The 
examiner noted that there were physical examination findings that 
could not be explained with known neuroanatomic principles.  
Those findings included the objective finding of the absence of 
measurable right thigh circumference atrophy compared to the left 
thigh circumference.  One would reasonably expect right thigh 
atrophy in cases of clinically significant knee 
conditions/disorders.  The absence of right thigh atrophy 
compared to the left thigh circumference supported a non-organic 
contribution to the Veteran's right knee pain report.  According 
to the examiner, the Veteran did not have any current residuals 
of Osgood-Schlatter disease.  The examiner noted that the 
Veteran's radiographs were consistent with Osgood-Schlatter 
disease preceding the Veteran's entry into the military and was 
highly likely to be pre-existing since that condition presented 
during adolescence prior to reaching skeletal maturity.  The 
examiner opined that the Veteran's Osgood-Schlatter disease was 
not aggravated during active military service.  The examiner 
further opined that the Veteran's current right knee condition 
was not caused by or a result of the reported right knee injury 
during active military service.       

Private medical records show that in September 2010, the Veteran 
was treated for complaints of right leg pain.  At that time, the 
Veteran gave a history of his in-service right knee injury.  He 
stated that over the years, he had developed increasing pain and 
discomfort in his right knee.  The Veteran had x-rays taken of 
his right knee which were reported to show minimal degenerative 
changes.  It appeared that the tibial tubercle prominence was 
primarily a soft tissue type of mass.  It did not appear to be 
Osgood-Schlatter type syndrome.  Following the physical 
examination and a review of the x-rays, the Veteran was diagnosed 
with severe prominence of the tibial tubercle on the right side 
and right knee pain.  The examiner recommended that the Veteran 
undergo an MRI.  Subsequently, the Veteran had an MRI of the 
right knee which was reported to show chondromalacia patellae and 
fragmentation of the anterior tibial tubercle which was felt to 
reflect the residual of Osgood-Schlatter disease.       





B.  Analysis

Based on a thorough review of the record, the Board finds that 
there is a preponderance of evidence against the Veteran's claim 
for service connection for Osgood-Schlatter disease, and that 
there is also a preponderance of evidence against the Veteran's 
claim for service connection for a right knee disability (other 
than Osgood-Schlatter disease of the right knee), to include 
degenerative joint disease of the right knee.

Osgood-Schlatter Disease

With respect to the claim for service connection for Osgood-
Schlatter disease, the Board notes that in the Veteran's June 
1973 enlistment examination, the Veteran's lower extremities were 
clinically evaluated as "normal."  Therefore, the Veteran is 
presumed to have been in sound condition upon entry into service.  
38 U.S.C.A. § 1111; Wagner.  However, clear and unmistakable 
evidence that the injury or disease pre-existed service may rebut 
this presumption.  In this regard, the Board observes that the 
Veteran was diagnosed with Osgood-Schlatter disease during 
service.  Osgood-Schlatter disease is osteochondrosis of the 
tibial tuberosity.  See Dorland's Illustrated Medical Dictionary 
539 (30th ed. 2003)).  Osteochondrosis is a disease of the growth 
of the ossification centers in children.  Id. at 1333.  Osgood-
Schlatter disease is, then, by definition a disorder that pre-
existed service.  Accordingly, the Board finds that there is 
clear and unmistakable evidence that the Veteran had a pre-
existing disorder of Osgood-Schlatter disease, and the 
presumption of soundness is rebutted.  Thus, the evidence must 
establish that the disorder underwent a permanent increase in 
severity in service beyond the normal progression of the disease 
in order for service connection to be granted for such disorder.       

In this case, the evidence of record is negative for any evidence 
showing that the Veteran's symptoms in service were more than a 
temporary flare-up of the pre-existing Osgood-Schlatter disease.  
The Board recognizes that the Veteran was seen on multiple 
occasions during service for right knee complaints, and that 
prominence of the tibial tubercle with tenderness over the 
anterior tibial area was noted on several of these visits.  
However, in an October 1974 evaluation, it was reported that the 
Veteran had full range of motion and no instability or patellar 
crepitus.  In addition, at the time of the Veteran's September 
1975 separation examination, the Veteran denied having a 
"trick" or locked knee and his lower extremities were 
clinically evaluated as "normal."  The Board recognizes that 
the Veteran injured his right knee in September 1974 and was 
diagnosed with a contusion and nonunion of tibial tubercle 
fragment.  However, it is apparent that the injury was acute and 
transitory and relatively minor in nature-a contusion is defined 
as a bruise or an injury of a part without a break in the skin 
(see Dorland's Illustrated Medical Dictionary 302 (27th ed. 
1988))-as no residuals of the injury were apparent on the 
separation from service examination.   In addition, in the 
September 2010 VA examination report, the examiner reported that 
it was only coincidental that the direct injury to the Veteran's 
right knee involved the area of the Veteran's tibial tuberosity.  
The examiner specifically opined that the Veteran's Osgood-
Schlatter disease was not aggravated during active military 
service.  Thus, the in-service right knee injury did not result 
in a permanent increase in severity of the Veteran's Osgood-
Schlatter disease that was beyond the normal progression of the 
disease.    

The Board notes that there are discrepancies in the evidence of 
record as to whether the Veteran currently has Osgood-Schlatter 
disease.  Regardless, even accepting as true that the Veteran 
currently has Osgood-Schlatter disease of the right knee, the 
Board observes that when a claim for service connection is based 
on aggravation, the evidence must establish that the disorder 
underwent a permanent increase in severity in service beyond the 
normal progression of the disease, in order for service 
connection to be granted for such disorder.  [Emphasis added.]  
Thus, in light of the above, the Board finds that there is clear 
and unmistakable evidence that the Veteran's pre-existing Osgood-
Schlatter disease did not undergo an increase in severity during 
service.  

The Board recognizes that in the December 1993 VA examination 
report, the examiner linked the Veteran's Osgood-Schlatter 
disease to his in-service right knee injury.  However, as 
previously stated, the Board has found that the Veteran had a 
pre-existing disorder of Osgood-Schlatter disease; thus, the 
Veteran's Osgood-Schlatter disease was present prior to his in-
service right knee injury.  Accordingly, given that the opinion 
from the examiner from the December 1993 VA examination does not 
address this fact, and also does not address the pertinent 
question of aggravation, it lacks probative value.  

The Board further recognizes the Veteran's contention that his 
pre-existing Osgood-Schlatter disease was aggravated during his 
period of service.  In this regard, lay statements are considered 
to be competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  While a 
layperson is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a 
layperson is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is 
no evidence of record indicating that the Veteran has specialized 
medical training so as to be competent to render a medical 
opinion.  

Accordingly, the presumption of soundness is rebutted and the 
Veteran's Osgood-Schlatter disease pre-existed service.  Further, 
when there is no increase in severity, there is no presumption of 
aggravation during service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).  On the basis of the above analysis, a preponderance of 
the evidence is against a finding that the Veteran's Osgood-
Schlatter disease of the right knee underwent any increase in 
severity during service, and service connection for Osgood-
Schlatter disease of the right knee is not warranted.   

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Right Knee Disability (other than Osgood-Schlatter Disease of the 
Right Knee), to Include Degenerative Joint Disease of the Right 
Knee

In this case, the fact that Osgood-Schlatter disease of the right 
knee pre-existed service does not establish that all right knee 
pathology pre-existed service or that other pathology was not 
present during service.  The record establishes that the Veteran 
currently has degenerative joint disease of the right knee, and 
this disorder must be separately addressed.  

After reviewing the evidence of record, the Board finds that 
there is a preponderance of evidence against the Veteran's claim 
for service connection for a right knee disability (other than 
Osgood-Schlatter disease of the right knee), to include 
degenerative joint disease of the right knee.  

In the instant case, the Veteran contends that during basic 
training, he injured his right knee.  According to the Veteran, 
following the injury, he developed pain in his right knee which 
he continued to experience after his discharge.  The Veteran 
reports that over the years, the pain worsened and he was 
eventually diagnosed with right knee arthritis.  It is the 
Veteran's contention that his current right knee disability, 
diagnosed as degenerative joint disease of the right knee, is 
related to his in-service right knee injury.   

The Veteran's service treatment records confirm that he injured 
his right knee in September 1974.  However, given that the 
Veteran was diagnosed with nonunion of tibial tubercle fragment, 
which was related to his Osgood-Schlatter disease, and a 
contusion, it is apparent that the injury was acute and 
transitory and relatively minor in nature-a contusion is defined 
as a bruise or an injury of a part without a break in the skin 
(see Dorland's Illustrated Medical Dictionary 302 (27th ed. 
1988))-as no residuals of the injury were apparent in the 
remainder of the service treatment records.  The Veteran had an 
x-ray taken of his right knee in December 1974 which showed 
findings pertinent to his Osgood-Schlatter disease, but was 
negative for any findings of a right knee disability other than 
Osgood-Schlatter disease, to include degenerative joint disease 
of the right knee.  In addition, no residuals of the injury were 
apparent in the Veteran's September 1975 separation examination.  
At that time, the Veteran denied a "trick" or locked knee and 
his lower extremities were clinically evaluated as "normal."  

The Board recognizes that VAMC outpatient treatment records show 
that in August 1982, the Veteran was diagnosed with 
osteoarthritis of the right knee.  However, arthritis is 
diagnosed on the basis of clinical and x-ray examinations.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010) (degenerative 
arthritis must be confirmed by x-ray to qualify as a ratable 
entity.)  Given that arthritis must be objectively confirmed by 
X-ray, the Board notes that there is no objective x-ray 
documentation of osteoarthritis of the right knee in August 1982.  
Id.  Rather, the first x-ray evidence of right knee arthritis is 
in December 1993, over 18 years after the Veteran's separation 
from the military.  The December 1993 x-rays were reported to 
show moderate narrowing of the right knee joint spaces.  With 
respect to negative evidence, the Court held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000), [it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of complaints].

The Board also notes that, as there is no medical evidence of 
arthritis of the right knee within one year subsequent to service 
discharge, the presumptive provisions for this disease found in 
38 C.F.R. §§ 3.307 and 3.309 are not applicable.

In this case, the Board acknowledges that the Veteran has a right 
knee disability, currently diagnosed as degenerative joint 
disease of the right knee.  With respect to the nexus question at 
hand, there is competent evidence that weighs in favor of and 
against the contended causal relationship.  The Court has held 
that it is the Board's duty to determine the credibility and 
weight of evidence.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Although the Board may not ignore the opinion of a 
physician, it is free to discount the credibility of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's opinion 
than another physician's opinion depending on factors such as 
reasoning employed by the physician.  See Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  With these principles in mind, the 
Board will review the opinion evidence of record.

Dr. M.B., a private physician, has submitted two medical 
statements in which he supports the Veteran's contention that his 
current right knee disability, diagnosed as degenerative joint 
disease of the right knee, is related to his in-service right 
knee injury.  Dr. B.'s opinion appears to be based on the history 
as related by the Veteran.  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is a 
health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Board is cognizant of Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), wherein the Court held that the VA and Board may 
not simply disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran.  However, in Kowalski, the Court also cited its 
decisions in Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) in reaffirming that 
in evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the veteran 
that have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
veteran that formed the basis for the opinion.  Here, while the 
Veteran contends that the in-service right knee injury resulted 
in the onset of a chronic right knee disability, the service 
treatment records do not show that he had a right knee disability 
upon his discharge from service.  On the contrary, the separation 
examination was completely negative for any abnormal findings 
relating to a right knee injury or disability.  Dr. B. failed to 
note the normal separation examination.  Dr. B. also failed to 
note that the in-service right knee injury was a contusion, 
which, as previously stated, is defined as a bruise or an injury 
of a part without a break in the skin.  See Dorland's Illustrated 
Medical Dictionary 302 (27th ed. 1988).  This fact is pertinent 
because, as explained further below, the examiner from the 
Veteran's September 2010 VA examination noted that the in-service 
right knee injury only resulted in a contusion and did not cause 
an internal derangement of the Veteran's right knee.  Therefore, 
without any elaboration of his rationale or citation to the 
clinical record, the Board finds that the probative value of the 
opinion from Dr. B. is significantly lessened.  See Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) ("[i]t is the responsibility of the BVA 
. . . to assess the credibility and weight to be given the 
evidence").  Such evidence is outweighed by the normal 
separation examination and the absence of any post-service x-ray 
evidence of a right knee disability until over 18 years after the 
Veteran's separation from service.

The Board also notes that to the extent that the statements from 
Dr. B. are submitted to support the contended causal 
relationship, the Board finds that statements are rather 
speculative in nature and a finding of service connection may not 
be based on a resort to speculation or remote possibility.  See 
38 C.F.R. § 3.102 (2010).  A number of Court cases have provided 
discussion on this point of weighing medical opinion evidence.  
See e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little more 
than suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship).

By contrast, the Board attaches significant probative value to 
the conclusions reached by the examiners from the Veteran's 
December 2009 and September 2010 VA examinations.  In both 
examination reports, the examiners specifically noted that they 
had reviewed the Veteran's claims files.  In addition, in the 
December 2009 VA examination report, the examiner opined that it 
was less likely as not (less than 50/50 probability) that the 
Veteran's current right knee disability, diagnosed as 
degenerative joint disease of the right knee, was caused by or a 
result of his military service.  Rather, the examiner linked the 
Veteran's right knee arthritis to his age.  The examiner noted 
that the Veteran's current right knee arthritis was consistent 
with normal age-related degenerative changes.  The examiner also 
reported that Osgood-Schlatter disease would not likely result in 
degenerative changes in the articular surface of the knee joint.  
Thus, the examiner opined that the Veteran's right knee arthritis 
did not result from an aggravation of the Osgood-Schlatter 
disease.  

The Board also notes that in the September 2010 VA examination 
report, although the examiner stated that there was no current 
diagnosis of a right knee disability, it is clear from the 
context of his opinion, and his reference to x-rays showing 
degenerative changes of the right knee, that he recognized the 
Veteran's currently diagnosed arthritis of the right knee.  In 
addition, the examiner stated that although the Veteran's service 
treatment records confirmed that the Veteran fell and injured his 
right knee, the injury was consistent with a right knee 
contusion, as shown in the records, and did not cause an internal 
derangement of the Veteran's right knee.  That was confirmed by 
the absence of right knee arthroscopic findings in April 2006 
that would be deemed to be consistent with a clinically 
significant internal derangement.  [Emphasis added.]  According 
to the examiner, the reported right knee MRI findings in October 
2004 lacked clinical correlation with the right knee arthroscopic 
findings in April 2006.  Thus, the examiner indicated that it was 
only a coincidence that the direct injury to the Veteran's right 
knee involved the area of the Veteran's tibial tuberosity, and 
that the current examination was negative for any clinical 
findings to show that a residual of the Veteran's Osgood-
Schlatter disease caused or resulted in the Veteran's current 
right knee condition.  Accordingly, the examiner concluded that 
the Veteran's current right knee arthritis was not the result of 
his Osgood-Schlatter disease, and any in-service aggravation 
thereof.  The examiner further reported that the Veteran's 
current right knee arthritis was not caused by or a result of the 
reported right knee injury during active military service.  

The Board gives significant weight to the opinions from the VA 
examiners because they are clearly based on a review of the 
entire record and because they are consistent with the available 
evidence, or absence thereof.  In other words, the conclusions 
from the VA examiners appear consistent with the lack of showing 
of any right knee disability (other than Osgood-Schlatter disease 
of the right knee), to include degenerative joint disease of the 
right knee, until December 1993, over 18 years after the 
Veteran's separation from the military.  In addition, the 
opinions from the VA examiners are supported by a rationale.  
Thus, in light of the above, the Board finds that the opinions 
from the examiners from the December 2009 and September 2010 VA 
examinations are more persuasive because they are based on a 
thorough review of the record, unlike the opinions from Dr. M.B.  

The Board has considered the Veteran's contention that he 
currently has a right knee disability, diagnosed as degenerative 
joint disease of the right knee, that is related to his period of 
service, specifically to his in-service right knee injury.  
However, the Veteran has not been shown to possess the training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his opinion thus does not 
constitute competent medical evidence.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu, supra.  

It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of a 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 V.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  The Veteran is certainly competent to testify as to 
symptoms such as right knee pain.  However, he is not competent 
to render a medical diagnosis.  With respect to the Veteran's 
currently diagnosed right knee disability, the Board observes 
that arthritis is diagnosed on the basis of clinical and x-ray 
examinations.  Specialized education and/or training are required 
for a determination as to such diagnosis or to determine the 
etiology of arthritis.  The Veteran is not competent to provide 
an opinion on an earlier diagnosis or the causation of his right 
knee arthritis.  

In the instant case, the Board recognizes that the Veteran 
injured his right knee during service.  However, as previously 
stated, it is apparent that the injury was acute and transitory 
and relatively minor in nature, as no residuals of the injury 
were apparent in the remainder of the service treatment records.  
The Veteran had an x-ray taken of his right knee in December 1974 
which showed findings pertinent to his Osgood-Schlatter disease, 
but was negative for any findings of a right knee disability 
other than Osgood-Schlatter disease, to include degenerative 
joint disease of the right knee.  In addition, no residuals of 
the injury were apparent in the Veteran's September 1975 
separation examination.  Moreover, the first x-ray evidence of 
record of right knee arthritis is in 1993, over 18 years after 
the Veteran's separation from the military.  

As for continuity of symptomatology since service, aside from the 
absence of persuasive medical evidence, other evidence also does 
not support this proposition.  See 38 C.F.R. § 3.303(b)(If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing service connection).  For example, the Veteran 
initially applied for compensation benefits in April 1978, at 
which time he listed only one disability, which was a nervous 
condition.  As such, this tends to show that the Veteran did not 
consider a right knee disability a concern at that time.  In 
addition, when he was afforded a VA examination in March 1978, 
examination of the musculoskeletal system revealed no abnormal 
findings.  This evidence is against the claim.     

The Board also recognizes that in the August 2006 SSA decision, 
the SSA noted that the Veteran had numerous disabilities, to 
include degenerative joint disease of the right knee that was 
related to an injury from the 1970's.  To the extent that this 
evidence is offered to show that the Veteran's currently 
diagnosed degenerative joint disease of the right knee is related 
to his in-service right knee injury, the Board notes that while 
VA is required to consider the SSA's findings, VA is not bound by 
their conclusions.  Adjudication of VA and Social Security claims 
is based on different laws and regulations.  The SSA decision 
relied on VAMC outpatient treatment records, dated from March 
1993 to July 2008, wherein the Veteran noted on numerous 
occasions that he had injured his right knee during service and 
subsequently developed chronic right knee pain and arthritis in 
his right knee.  However, for the reasons detailed above, 
although the Veteran had provided a history of a relationship 
between a right knee disability and his in-service right knee 
injury, as reflected in his VAMC outpatient treatment records, 
this evidence does not constitute competent evidence of the 
required nexus.  See LeShore, supra; see also Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  While the Veteran did suffer a right 
knee injury in service, neither the VA treatment providers nor 
the SSA cited to any evidence in the record and no rationales 
were offered for any nexus opinions.  There is no explanation in 
the VAMC outpatient treatment records or SSA decision as to how a 
right knee contusion in service, requiring a 3-week limited duty 
profile but no further treatment, and no further residuals of the 
injury noted in the remainder of the service treatment records, 
is related to degenerative joint disease of the right knee first 
documented over 18 years later.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) (the failure of the physician to 
provide a basis for his opinion goes to the weight and 
credibility of the evidence).  As such, the SSA decision and the 
VAMC outpatient treatment records are insufficient to establish 
the requisite nexus between the Veteran's current right knee 
disability and the injury noted in service.  

In light of the above, the Board concludes that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a right knee disability (other than Osgood-
Schlatter disease of the right knee), to include degenerative 
joint disease of the right knee.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt.  However, 
since the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49. 


IV.  Degenerative Disc Disease of the Lumbar Spine

A.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of a low back disability, to include 
degenerative disc disease of the lumbar spine.  The records show 
that in September 1975, the Veteran underwent a separation 
examination.  At that time, in response to the question as to 
whether the Veteran had ever had or if he currently had recurrent 
back pain, the Veteran responded "no."  The Veteran's spine and 
other musculoskeletal system were clinically evaluated as 
"normal."  

In April 1978, the Veteran underwent a VA examination.  At that 
time, examination of the musculoskeletal system revealed no 
abnormal findings.   

In October 2003, the Veteran filed a claim of entitlement to 
service connection for a low back disability, as secondary to his 
right knee disability.  At that time, he maintained that due to 
his right knee disability, he walked with an altered gait, which 
caused him to develop a low back disability.   

VAMC outpatient treatment records, dated from September to 
December 2003, show that in December 2003, the Veteran sought 
treatment for chronic low back pain.  In January 2004, the 
Veteran had a MRI taken of his lumbar spine which was reported to 
show degenerative disc disease, especially at L5-S1.     

In March 2007, the Veteran testified at a Travel Board hearing.  
At that time, he stated that during service, he had to lift heavy 
equipment which caused him to develop back problems.  According 
to the Veteran, he was hospitalized for one week due to his back 
problems.  

Private medical records, dated from October 2009 to January 2010, 
show that in October 2009, the Veteran sought treatment for 
chronic low back pain.  Following the physical examination, he 
was diagnosed with the following: (1) chronic low back pain with 
lumbosacral radiculitis, (2) lumbar degenerative disk disease at 
L5-S1, with retrolisthesis, and (3) facet arthropathy.  

In December 2008, the RO received a copy of a decision from the 
SSA, dated in August 2006, and copies of the medical records upon 
which the SSA decision was based.  In the August 2006 decision, 
the SSA determined that the Veteran was disabled under the Social 
Security Act and was thereby entitled to Social Security 
disability benefits.  The SSA noted that the Veteran had numerous 
disabilities, including degenerative disc disease of the lumbar 
spine.  







B.  Analysis

Based on a thorough review of the record, the Board finds that 
there is a preponderance of evidence against the Veteran's claim 
for service connection for degenerative disc disease of the 
lumbar spine.  In this regard, the Board notes that the Veteran's 
service treatment records are negative for any complaints or 
findings of a low back disability, to include degenerative disc 
disease of the lumbar spine.  In addition, in the Veteran's 
September 1975 separation examination, the Veteran denied any 
recurrent back pain and his spine and other musculoskeletal 
system were clinically evaluated as "normal."

The first evidence of record of the Veteran's degenerative disc 
disease of the lumbar spine is in January 2004, over 28 years 
after the Veteran's separation from the military.  VAMC 
outpatient treatment record show that in January 2004, the 
Veteran had a MRI of his lumbar spine which was reported to show 
degenerative disc disease, especially at L5-S1.  With respect to 
negative evidence, the Court held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints].

The Board recognizes that the Veteran has a current diagnosis of 
degenerative disc disease of the lumbar spine.  However, there is 
no competent or credible evidence of record linking the Veteran's 
currently diagnosed low back disability to his period of active 
service.  The private medical records, dated from October 2009 to 
January 2010, and the August 2006 SSA decision, show a current 
diagnosis of degenerative disc disease of the lumbar spine.  
However, the aforementioned evidence is negative for any link 
between the Veteran's degenerative disc disease of the lumbar 
spine and his period of active service.  The only evidence of 
record supporting the Veteran's claim is his own lay opinion that 
he currently has degenerative disc disease of the lumbar spine 
that is related to his period of active service.  However, the 
Veteran has not been shown to possess the training or credentials 
needed to render a diagnosis or a competent opinion as to medical 
causation, and his opinion thus does not constitute competent 
medical evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of a 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 V.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  The Veteran is certainly competent to testify as to 
symptoms such as back pain.  However, he is not competent to 
render a medical diagnosis.  With respect to the Veteran's 
currently diagnosed low back disability, the Board observes that 
degenerative arthritis is diagnosed on the basis of clinical and 
x-ray examinations.  Specialized education and/or training are 
required for a determination as to such diagnosis or to determine 
the etiology of arthritis.  The Veteran is not competent to 
provide an opinion on an earlier diagnosis or the causation of 
his degenerative arthritis of the lumbosacral spine.

To the extent that the Veteran is claiming continuity of low back 
symptomatology (38 C.F.R. § 3.303(b)) during the 28 year gap 
between service and the first evidence of degenerative disc 
disease of the lumbar spine, the absence of any contemporaneously 
recorded medical or lay evidence of any back symptoms for such a 
length of time weighs against the claim.  Maxson, supra.  In this 
case, the Board recognizes that during the March 2007 Travel 
Board hearing, the Veteran testified that during service, he had 
back problems and was hospitalized for one week due to his back 
problems.  In this regard, the Veteran's service treatment 
records are negative for any complaints or findings of back 
problems, and they are also negative for any evidence showing 
that the Veteran was hospitalized for back problems.  Regardless, 
even accepting as true that the Veteran had back problems and was 
hospitalized for such problems, there was no chronicity or 
continuity demonstrated for a low back condition, as claimed by 
the Veteran.  The Board notes that at the time of the Veteran's 
discharge, he denied recurrent back pain and his spine and other 
musculoskeletal system were clinically evaluated as "normal."  
In addition, the first evidence of a diagnosis of degenerative 
disc disease of the lumbar spine is in January 2004, over 28 
years after the Veteran's separation from the military.  Thus, 
the "normal" evaluation of the Veteran's spine upon his 
discharge, and the absence of pertinent abnormal findings for so 
many years are more credible and persuasive than the lay 
statements provided over 31 years later.    

In sum, the Board finds that, without any objective medical 
evidence showing degenerative disc disease of the lumbar spine 
during service or within a year after the Veteran's discharge, or 
any competent medical evidence relating the Veteran's currently 
diagnosed degenerative disc disease of the lumbar spine to his 
period of active service, service connection for degenerative 
disc disease of the lumbar spine is not warranted.   In reaching 
this decision, the Board considered the doctrine of reasonable 
doubt.  However, since there is a preponderance of evidence 
against the claim, the benefit of the doubt doctrine does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 
1 Vet. App. at 49.

The Board also notes that in regard to the Veteran's secondary 
service connection claim, in the decision above, the Board has 
denied the Veteran's claim for service connection for Osgood-
Schlatter disease of the right knee.  Therefore, given that 
service connection is not in effect for Osgood-Schlatter disease 
of the right knee, there is no legal basis for granting service 
connection for degenerative disc disease of the lumbar spine as 
secondary to the aforementioned disability.  Where, as here, 
service connection for the primary disability has been denied, 
the Veteran cannot establish entitlement to service connection, 
pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claim for 
secondary service connection for degenerative disc disease of the 
lumbar spine as without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



IV.  Depression, Secondary to Osgood-Schlatter Disease of the 
Right Knee and/or Degenerative Disc Disease of the Lumbar Spine

The Board notes that the Veteran's service connection claim is 
based on the contention that he has depression that is secondary 
to his Osgood-Schlatter disease of the right knee and/or 
degenerative disc disease of the lumbar spine.  In the September 
2008 remand, the Board specifically noted that the Veteran was 
limiting his claim only to a secondary theory.      

In this case, the Board recognizes that the Veteran has been 
currently diagnosed with depression.  However, in the decision 
above, the Board has denied the Veteran's claims for service 
connection for Osgood-Schlatter disease of the right knee and 
degenerative disc disease of the lumbar spine.  Therefore, given 
that service connection is not in effect for Osgood-Schlatter 
disease of the right knee or degenerative disc disease of the 
lumbar spine, there is no legal basis for granting service 
connection for depression as secondary to either disability.  
Where, as here, service connection for the primary disability has 
been denied, the Veteran cannot establish entitlement to service 
connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary 
condition.

Under these circumstances, the Board must deny the claim for 
secondary service connection for depression as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).












ORDER

Entitlement to service connection for Osgood-Schlatter disease of 
the right knee is denied.        

Entitlement to service connection for a right knee disability 
(other than Osgood-Schlatter disease of the right knee), to 
include degenerative joint disease of the right knee, is denied.     

Entitlement to service connection for degenerative disc disease 
of the lumbar spine, to include as secondary to Osgood-Schlatter 
disease of the right knee, is denied.  

Entitlement to service connection for depression, as secondary to 
Osgood-Schlatter disease of the right knee and/or degenerative 
disc disease of the lumbar spine, is denied.    







____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


